t c summary opinion united_states tax_court james weldon aaron petitioner v commissioner of internal revenue respondent docket no 14787-04s filed date james weldon aaron pro_se monica j miller for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner on date the issue for decision is whether respondent abused his discretion in sustaining a notice_of_federal_tax_lien filed against petitioner background some of the facts have been stipulated and they are so found the record consists of the stipulation of facts with attached exhibits an additional exhibit introduced at trial and the testimony of petitioner at the time of filing the petition petitioner resided in sebring florida respondent made assessments against petitioner for income taxes related penalties and interest for the taxable years and respondent sent a notice_and_demand for payment for each of the years at issue but petitioner failed to remit payment in date petitioner submitted an offer-in- compromise oic in which he offered to pay dollar_figure to compromise his tax_liabilities for the taxable years and the oic was based on doubt as to collectibility and promotion of effective tax_administration in a written_statement attached to the oic also included the taxable years and but did not include the taxable_year the taxable years and are not before the court the oic petitioner claimed he was unable to pay his tax_liabilities because he earned dollar_figure an hour as a customer service representative had a wife2 and three children had a monthly car payment and contributed to the support and maintenance of his then-94-year-old mother respondent processed petitioner’s oic and assigned it to an offer specialist the offer specialist sent petitioner a letter in date requesting among other things information to substantiate current income for yourself and your spouse w2s 1099s etc the letter states in part if you or your spouse are involved with any businesses as an officer a partner an owner or an investor provide a copy of the last three federal_income_tax reports if other than form_1040 schedule of disbursements made to you including loans dividends interest wages for the past three years names of officers directors and stockholders petitioner and the offer specialist exchanged correspondence over the next several months at some point during that time respondent learned that petitioner was operating a paralegal business that was not mentioned in his oic on date the offer specialist asked petitioner to provide a statement of his income from the paralegal business signed under penalty of perjury petitioner refused to provide the statement at or about the same time the offer specialist determined that petitioner’s offer of dollar_figure was insufficient because the total petitioner’s wife is not a party to this case value of his real_property interests exceeded his unpaid tax_liabilities respondent returned the oic to petitioner on date with a letter that states we requested substantiation of your financial information we have not received all of the required information therefore we have closed your offer respondent filed a notice_of_federal_tax_lien against petitioner on date for the taxable years and the total amount reflected on the notice_of_federal_tax_lien was dollar_figure respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner on date petitioner timely submitted a form request for a collection_due_process_hearing the form states only that petitioner wished to continue pursuing an oic petitioner and respondent’s settlement officer held a face-to-face hearing in date petitioner did not dispute his underlying liabilities or raise a spousal defense the settlement officer informed petitioner that his offer of dollar_figure was insufficient because of the total value of his real_property interests the settlement in his oic petitioner indicated he owned four parcels of real_property the notice_of_determination however states that petitioner and the offer specialist reviewed the nine parcels of real_property in which petitioner ha s an interest a notarized document that petitioner signed on date also indicates that he had interests in nine parcels of real_property continued officer suggested an installment_agreement because petitioner lacked liquid_assets with which to pay his tax_liabilities petitioner was not willing to enter into an installment_agreement instead he wanted to discharge his liabilities through a lump-sum payment as part of an oic petitioner and the settlement officer spoke by telephone in the weeks following the face-to-face hearing the settlement officer sent petitioner a proposed installment_agreement that called for monthly payments of dollar_figure until petitioner’s liabilities were paid in full petitioner did not sign the proposed installment_agreement on date respondent issued a notice_of_determination to petitioner sustaining the filing of the notice_of_federal_tax_lien the notice_of_determination states that the requirements of various applicable legal and administrative procedures have been met it also states that the notice_of_federal_tax_lien was filed since the unpaid balance of assessment was dollar_figure or more internal_revenue_manual 13-filing guidelines discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and continued the discrepancy has not been explained the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and c sec_301_6320-1 proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_384 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 petitioner does not seek to challenge his underlying tax_liabilities we therefore review respondent’s determination for abuse_of_discretion see 117_tc_183 goza v commissioner supra we generally consider only arguments issues and other matters that were raised at the administrative hearing or otherwise brought to the attention of the appeals_office 118_tc_488 sec_301_6320-1 q a-f5 proced admin regs the sole collection alternative petitioner proposed was an oic sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws as is relevant here grounds for compromise of a liability include doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs before discussing each of these grounds we address respondent’s contention raised for the first time in his pretrial memorandum that petitioner’s failure to pay hi sec_2002 tax_liability rendered him noncompliant with federal tax laws the court has held that where a taxpayer is not currently in compliance with federal tax laws a determination that the taxpayer is not entitled to an oic does not constitute abuse_of_discretion rodriguez v commissioner tcmemo_2003_153 see also 412_f3d_819 7th cir affg 123_tc_1 the court also has held however that petitioner’s oic does not address the taxable_year it is unclear whether he later proposed an oic as a collection alternative for that year on the basis of our discussion and resolution of the issue for decision infra the result in this case will not change if we find that petitioner offered to compromise hi sec_2002 tax_liability we therefore assume without deciding that the issue of an oic for the taxable_year was raised and is properly before the court we generally do not consider an issue that is raised for the first time at trial see eg 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 respondent has offered no explanation for not raising the issue of petitioner’s noncompliance earlier we do not consider this issue nor does it affect the outcome of this case doubt as to collectibility the secretary may compromise a tax_liability for doubt as to collectibility when the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs respondent determined that the total value of petitioner’s interests_in_real_property exceeded the amount of his unpaid tax_liabilities at trial petitioner stated he had no problem with respondent’s determination with respect to his real_property interests he also conceded that he had sufficient assets to pay his tax_liabilities for the years at issue accordingly he is not entitled to compromise his tax_liabilities on the basis of doubt as to collectibility effective tax_administration the secretary may compromise a liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being fairly and equitably administered 124_tc_165 sec_301_7122-1 proced admin regs economic hardship factors supporting but not conclusive of a determination that collection would cause economic hardship include but are not limited to a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses sec_301_7122-1 proced admin regs petitioner does not contend that he has a long-term illness medical_condition or disability nor does he claim that borrowing against the equity in his real_property interests would render him unable to meet basic living_expenses although petitioner contributes to the support of his family he has neither argued nor demonstrated that his monthly income is exhausted caring for them or that they have no other means of support accordingly petitioner has not shown that collection of the full liability would cause him economic hardship compelling public policy or equity considerations petitioner argues that his due process rights were violated when respondent’s offer specialist asked him to provide a sworn statement of his income from the paralegal business according to petitioner the offer specialist requested the statement only after informing him that she would reject his oic because of the real_property interests he owned petitioner claims he asked the offer specialist to make her request in writing but she refused petitioner contends that the offer specialist’s actions were arbitrary and capricious and denied him due process although petitioner’s argument is vague we interpret his position to be that his oic should have been accepted on the basis of public policy or equity considerations the secretary may enter into a compromise to promote effective tax_administration where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability sec_301 b ii proced admin regs a compromise will be justified only where because of exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner a taxpayer proposing a compromise on the basis of effective tax_administration will be expected to demonstrate circumstances that justify a compromise even though a similarly situated taxpayer may have paid his liability in full id examples of where a compromise is allowed for purposes of public policy and equity include a taxpayer who was hospitalized regularly for a number of years and was unable to manage his financial affairs incurs significant tax_liabilities penalties and interest and a taxpayer learns at audit that he received erroneous advice from the irs and as a result is facing additional taxes penalties and additions to tax speltz v commissioner supra pincite sec_301_7122-1 proced admin regs petitioner has identified no public policy or equity considerations that would justify a compromise on the basis of effective tax_administration the government may request additional information from a taxpayer after an oic is accepted for processing sec_301_7122-1 proced admin regs the taxpayer’s refusal to provide the requested information within a reasonable_time is grounds for returning the oic id petitioner failed to mention the paralegal business in his oic when the offer specialist learned of the existence of this business she was entitled to request additional information which she did in date and date petitioner’s refusal to provide the requested information was grounds for returning his oic accordingly petitioner has not shown that compromising his tax_liabilities would promote effective tax_administration applicable law and administrative procedure petitioner’s final argument is that respondent failed to comply with sec_6330 this section provides that the officer conducting the administrative hearing must verify that the requirements of applicable law and administrative procedure have been met for example the hearing officer must verify that the taxpayer was properly issued a notice_of_federal_tax_lien which must include the amount of unpaid tax the taxpayer’s right to request an administrative hearing the administrative appeals available to the taxpayer and the procedures relating to the release of liens sec_6320 - see also anderson v commissioner tcmemo_2003_112 petitioner’s sole contention with respect to sec_6330 is that the internal_revenue_manual irm prohibits the filing a notice_of_federal_tax_lien if the taxpayer’s unpaid balance of assessment is under dollar_figure the total amount reflected on the notice_of_federal_tax_lien that respondent filed against petitioner was dollar_figure thus petitioner argues the settlement officer erred in determining that petitioner’s unpaid balance of assessment was dollar_figure or more and thereby violated sec_6330 we disagree irm sec_5 date states that a notice_of_federal_tax_lien generally should not be filed if the taxpayer’s aggregate unpaid balance of assessment is less than dollar_figure it also states however that a notice may be filed when in the judgment of the revenue_officer it is in the best interest of the government to record the lien and a group manager approves irm sec_5 a thus there is no absolute prohibition on filing a notice_of_federal_tax_lien if the unpaid balance of assessment is less than dollar_figure even if respondent did fail to comply with the provisions of the irm those provisions govern only the internal affairs of the internal_revenue_service they do not have the force and effect of law 90_f3d_1190 6th cir 714_f2d_206 1st cir see also 114_tc_184 the authoritative sources of federal tax law are the statutes regulations and judicial decisions affd sub nom 293_f3d_1208 10th cir the procedures in the irm do not confer rights on taxpayers united the notice_of_determination refers to irm sec_5 dollar_figure date which was replaced by irm sec_5 and date for purposes of this opinion there is no substantive difference between the older and newer irm provisions states v horne supra pincite 561_f2d_685 7th cir as the court_of_appeals for the eleventh circuit has stated the irs operating procedures contained in the irm do not delineate substantive rights of individuals but instead simply establish intra-agency operating procedures as such they are a species of rule that is not judicially enforceable against the agency 981_f2d_1226 11th cir accordingly petitioner’s argument fails on the basis of our review of the record we conclude that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in sustaining the notice_of_federal_tax_lien filed against petitioner respondent’s determination therefore is sustained in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
